Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of 4/22/2022  in the reply filed on 1-7 and 15-22 is acknowledged.
              Claims 8-14 and 23-25 should be canceled.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112

Claims 1-7 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not understood what the “recommendation component” on line 5 is, how it can “project” the vector since the specification does not show its detail structure and discloses how it can perform the projected function. Clarification or correction is required.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “a quantum . . . threshold” on lines 5-8 is unclear and confusing, as such indefinite. For example, what the recommendation component”,  “preference vector” and “preference matrix” and “qubit phase register” are, where they comes from,  how they can be “preference”, how the threshold can be “defined” on line 8 and how the recommendation component can “project” the vector on line 5. The same is true for claims 15 and 19.
In claim 3, the recitation “the quantum phase” on line 5 lacks clear antecedent basis.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-7 and 15-22 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-a quantum recommendation component that projects a preference vector onto a portion of a Hilbert space based on a value of a qubit phase register, wherein the portion of the Hilbert space encodes singular values of a preference matrix that are greater than or equal to a defined threshold as combined in claims 1, 15 and 19.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842